Citation Nr: 1613749	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to waiver of overpayment of VA educational assistance (Chapter 33, Title 38, U.S.C. education benefits) in the amount of $52.17 for tuition/fees and $1,278.70 for housing, to include the validity of the debt.


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 2004 to December 2010. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 administrative decision issued by the Department of the Veteran Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1. In September 2011, the Veteran was granted educational benefits for 12 credits hours beginning August 22, 2011, and ending December 19, 2011.  

2. Grossmont College reported the Veteran was dropped from nine hours of credit due to non-attendance and assigned punitive grades effective November 10, 2011; resulting in an overpayment of $52.17 for tuition/fees and $1,278.70 for housing. 

3. A waiver of repayment of this debt would not result in unfair enrichment to the Veteran; recovery of this overpayment will not subject him to undue hardship sufficient to warrant a waiver of the debt.
 
4. Recovery of the amount of the debt in the amount of $52.17 for tuition/fees and $1,278.70 for housing would not be against "equity and good conscience."


CONCLUSION OF LAW

The overpayment of educational assistance benefits, in the currently calculated adjusted amount of $52.17 for tuition/fees and $1,278.70 for housing, was properly created and recovery would not be against the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 21.9635(d), 21.9640, 21.9725(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  However, since the claim in this case is governed by the provisions of Chapter 33 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence.  In short, the Board concludes that the requirements for the fair development of the appeal have been met in this case.

II. Waiver of Overpayment

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2015).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2015).

This case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West 2014) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2015). 

Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

In this case, the Veteran received Chapter 33 (Post 9/11 GI Bill) benefits for a term of enrollment at Grossmont College.  The enrollment term was from August 22, 2011, to December 19, 2011.  A September 2011 letter from the RO notified the Veteran that he was awarded Post 9/11 GI bill benefits at the 100 percent level as his school submitted an enrollment certification reflecting he was enrolled for 12 credits.  The RO issued a tuition and fees payment to his school on the Veteran's behalf in the amount of $447.00 and he was issued $2,019.00 a month for each full month of training during the certified enrollment period beginning August 22, 2011, and ending December 19, 2011, receiving a prorated amount for any partial months of training.  He was also notified that VA generally would not pay for courses he did not attend, courses from which he withdrew, courses he completed but did not count towards graduation, or changes in his active duty status.  A January 2012 email from Grossmont College to the VA states the Veteran was placed on academic probation for the fall of 2011.  A February 2012 VA form 22-1999b, notice of change in student status, from Grossmont College reflects the Veteran had not turned in a failure notice and was dropped from nine hours of classes for the period of August 22, 2011, to December 19, 2011, due to non-attendance and was assigned punitive grades effective November 10, 2011.  

In March 2012, the RO sent the Veteran a letter notifying him that an overpayment had been created due to this change in enrollment and that the Veteran was responsible for all resulting debts.  Specifically an overpayment for educational benefits in the amount of $52.17 for tuition/fees and $1,278.70 for housing for the period that began on August 22, 2011, was created.  The letter informed the Veteran of his appellate rights.

In this case, the Veteran has not disputed the manner in which VA calculated the amount of the debt.  Rather he asserts that at no time did he reduce the hours of his enrollment, drop, or withdraw from any classes.  Specifically, in his March 2012 notice of disagreement he notes that while he did not do well, he went to class and completed the semester's work.  Additionally, he enclosed a print out from the Department of Veterans Affair's website on the Post 9/11 GI bill entitled "What If I Receive A Failing Grade?"  He additionally states in his June 2012 substantive appeal that he attended classes and did not receive a "failure notice" by Grossmont College.  Also, he was now unemployed and had no income.  

The Board acknowledges the Veteran's assertion that at no time did he reduce the hours of his enrollment, drop, or withdraw from any classes.  However, as noted in the September 2011 letter from the RO, VA generally would not pay for courses he did not attend.  In order to receive educational assistance for pursuit of a program of education, an individual must maintain satisfactory attendance.  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the institution of higher learning in which he or she is enrolled.  38 C.F.R. § 21.9725(c).  As a February 2012 VA form 22-1999b from Grossmont College reflects the Veteran was dropped from nine hours of classes due to non-attendance, the record does not demonstrate that the Veteran had satisfactory attendance.

Under 38 C.F.R. § 21.9635(d) if the eligible individual reduces the rate of pursuit by withdrawing from one or more courses in a program of education but continues training in one or more courses, VA will apply these provisions.  If the reduction in the rate of pursuit occurs other than on the first date of the term, VA will reduce the eligible individual's educational assistance effective the end of the month during which the reduction occurred when the circumstances in either apply: 1. A non-punitive grade is assigned for the course from which the eligible individual withdraws and the withdrawal occurs with mitigating circumstances; or 2. A punitive grade is assigned for the course from which the eligible individual withdraws.  

As the Veteran fully completed three credit hours from August 22, 2011, to December 19, 2011, but was determined to have withdrawn from nine hours of classes on November 10, 2011, due to his non-attendance and assigned punitive grades, it was valid for the RO to reduce the Veteran's educational assistance effective the end of the month during which the reduction occurred.   

Turning to the matter of waiver of recovery of the overpayment, there is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully. 

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  Moreover, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994).

The Veteran's fault in this case consists of his retention of benefits in excess of those to which he was entitled, i.e., the reduction in his credit hours due to lack of attendance.  There is no VA fault, however, as VA acted promptly upon receipt of information from the school of this lack of attendance and withdrawal from nine credit hours.  

As to financial hardship, the Veteran states in his June 2012 substantive appeal that he was now unemployed and had no income.  In June 2012 he submitted a financial status report where he indicated he last worked in May 2012 and currently had no monthly net income, but had total monthly expenses of $1,485, which included rent or mortgage payment, food, utilities and heat, and a car payment.  He had $2,500 in the bank.  In August 2012, he underwent a VA examination in connection with a service connection claim for posttraumatic stress disorder (PTSD).  He reported recently starting working at Grossmont hospital in landscaping.  In June 2013 he was awarded service connection for PTSD and his monthly entitlement was $797.00 for the original award, beginning August 2012, and $810.00 for cost of living adjustment, also beginning August 2012.  While it is unclear the exact amount the Veteran is currently making per month from his job, it is clear he is receiving money for his service-connected benefits which is more than the total monthly expenses he reported in June 2012.  Moreover, financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  In this instance, the Veteran has reported he is currently employed and is receiving VA benefits for his service-connected disability, indicating a positive cash flow.  Therefore, while the Board is unsure if the Veteran will suffer from a financial hardship as a result of this debt, this factor alone is not sufficient to warrant a waiver of an otherwise valid debt.  As the overpayment of education benefits is a valid debt to the U.S. Government, there is no reason that the Veteran should not accord the Government the same consideration that he accords his other creditors.

As to other elements of equity and good conscience, the Veteran received $52.17 for tuition/fees and $1,278.70 for housing, to which he was not entitled.  Thus, he was unjustly enriched by this quantifiable amount.  Similarly, it has not been shown that recovery of the overpayment would defeat the purpose of VA education benefits, which is to help eligible students complete a program of education by providing financial assistance.  Paying for classes for which the Veteran did not attend or receive credit is not part of this purpose.  The Veteran has not claimed to have relinquished any valuable right or to have changed his position by reason of having relied on the additional erroneous benefits.  No other factors which would preclude recovery of the overpayment as against equity and good conscience have been put forth.

In sum, the Veteran was found to have withdrawn from nine hours of classes due to non-attendance.  Thus, the creation of an overpayment for educational benefits in the amount of $52.17 for tuition/fees and $1,278.70 for housing for the term that began on August 22, 2011, is valid and was properly created.  Thus, the request for waiver of recovery of the debt is denied.  The evidence is not so evenly balanced as to create a reasonable doubt, and, hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 


ORDER

Entitlement to waiver of overpayment of VA educational assistance (Chapter 33, Title 38, U.S.C. education benefits) in the amount of $52.17 for tuition/fees and $1,278.70 for housing is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


